DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 should be changed to: “wherein the high contact resistance part comprises one of gallium arsenide or cadmium zinc telluride” since “high contact resistance part” is recited previously in claim 19.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 14-15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bayram et al. (WO2021118476, “Bayram”).
Re claim 1, Bayram discloses a capacitive transducer, comprising: 
a top electrode (figs 10 & below, pg 18, lns 5-8, membrane material acts as electrode; membrane formed by POLY2) and a bottom electrode (figs 10 & below, pg 18, lns 9-10, formed by portion of POLY0); 
a sidewall (figs 10 & below) between the top electrode and the bottom electrode (figs 10 & below), wherein the sidewall is configured to separate the top electrode and the bottom electrode by a gap (figs 10 & below); and 
a high contact resistance part (figs 10-11b, pg 18, lns 9-23, dimple on POLY2) on one or both of a bottom side of the top electrode or a top side of the bottom electrode (figs 10 & below, on bottom side of top electrode).

    PNG
    media_image1.png
    427
    913
    media_image1.png
    Greyscale

Re claim 4, Bayram discloses claim 1 as discussed above and further discloses the high contact resistance part comprises one or more high contact resistance bumps (figs 10-11b) along one or both of the bottom side of the top electrode or the top side of the bottom electrode (figs 10-11b, along top electrode).
Re claim 5, Bayram discloses claim 4 as discussed above and further discloses the one or more high contact resistance bumps are substantially centered along a width of the capacitive transducer (figs 10-11b).
Re claim 6, Bayram discloses claim 4 as discussed above and further discloses a shape of a cross-section of the one or more high contact resistance bumps is one of: rectangular, triangular, or rounded (figs 10-11b).
Re claims 14, 15 and 18, Bayram discloses claim 1 as discussed above and further discloses: 
the gap is filled with gas (figs 10-11b, holes in POLY2 let air in & air is a gas);
the gap is filled with air (figs 10-11b, holes in POLY2 let air in); and
the capacitive transducer of claim 1, comprising a perforated plate (figs 10-11b, perforated plate formed by POLY2).

Claims 1, 4, 7-9, 11, 13, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US20100207484, “Chang”).
Re claim 1, Chang discloses a capacitive transducer, comprising: 
a top electrode (figs 1a-b, para [0049] & [0051], discloses either 1 is the top electrode or 3 is the top electrode) and a bottom electrode 8 (figs 1a-b, para [0049]); 
a sidewall 2 (figs 1a-b, para [0049]) between the top electrode 1 and the bottom electrode 8 (figs 1a-b), wherein the sidewall 2 is configured to separate the top electrode 1 and the bottom electrode 8 by a gap 10 (figs 1a-b, para [0049]); and 
a high contact resistance part 5 (figs 1a-b, para [0049] & [0073], 5 made of GaAs which is disclosed by applicant as a high contact resistance part material-see pg 13, para [53] of instant application) on one or both of a bottom side of the top electrode 1 or a top side of the bottom electrode 8 (figs 1a-b, 5 on 1 through 3, or 5 directly on 3 when used as top electrode & 5 on 8 through 6).
Re claim 4, Chang discloses claim 1 as discussed above and further discloses the high contact resistance part 5 comprises one or more high contact resistance bumps  along one or both of the bottom side of the top electrode (figs 1a-b) or the top side of the bottom electrode 8 (fig 1a)
Re claim 7, Chang discloses claim 4 as discussed above and further discloses the one or more high contact resistance bumps comprise a first high contact resistance bump on the top electrode and a second high contact resistance bump on the bottom electrode 8 that corresponds to the first high contact resistance bump (figs 1a-b & below, one bump formed on 3 & other bump lays on 8 through 6).

    PNG
    media_image2.png
    541
    608
    media_image2.png
    Greyscale

Re claim 8, Chang discloses claim 1 as discussed above and further discloses the high contact resistance part 5 comprises one of: 
one or more high contact resistance bumps on a bottom side of the top electrode and a high contact resistance layer that spans at least a portion of a width of the top side of the bottom electrode (figs 1a & below); or 
one or more high contact resistance bumps on a top side of the bottom electrode and a high contact resistance layer that spans at least a portion of a width of the bottom side of the top electrode (figs 1a & below).

    PNG
    media_image3.png
    327
    725
    media_image3.png
    Greyscale

Re claims 9, 11 and 13 Chang discloses claim 1 as discussed above and further discloses: 
the high contact resistance part 5 comprises at least material from III-V section of the periodic table (para [0073], GaAs);
the high contact resistance part 5 comprises gallium arsenide (para [0073]); and
an electrical contact resistivity of the high contact resistance part is greater than 107 Ω*cm2 (para [0073], GaAs is disclosed by applicant as a high contact resistance part material with electrical contact resistivity of >107 Ω*cm2 -see pg 13, para [53] of instant application). 
Re claims 16 and 17 Chang discloses claim 1 as discussed above and further discloses: 
the gap is an air-tight gap (para [0076], formed in vacuum); and
the gap comprises a substantially gas-free vacuum (para [0076]). 
Re claim 19, Chang discloses a capacitive micromachined transducer, comprising: 
a top electrode (figs 1a-b, para [0049] & [0051], discloses either 1 is the top electrode or 3 is the top electrode) and a bottom electrode 8 (figs 1a-b, para [0049]); 
a sidewall 2 (figs 1a-b, para [0049]) between the top electrode and the bottom electrode 8 (figs 1a-b), wherein the sidewall 2 is configured to separate the top electrode and the bottom electrode 8 by a gap 10 (figs 1a-b, para [0049]); and 
wherein the gap 10 comprises a substantially gas-free vacuum (para [0076], formed in a vacuum); and
a high contact resistance part 5 (figs 1a-b, para [0049] & [0073], 5 made of GaAs which is disclosed by applicant as a high contact resistance part material-see pg 13, para [53] of instant application) on one or both of a bottom side of the top electrode or a top side of the bottom electrode 8 (figs 1a-b, 5 on 1 through 3, or 5 directly on 3 when used as top electrode & 5 on 8 through 6), 
wherein the high contact resistance layer comprises one of gallium arsenide or cadmium zinc telluride (para [0073], GaAs).
Re claim 20, Chang discloses claim 1 as discussed above and further discloses the high contact resistance part 5 comprises one of a high contact resistance layer or a high contact resistance bump (figs 1a-b).

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daneman (US20170326590, “Daneman”).
Re claim 1, Daneman discloses a capacitive transducer, comprising: 
a top electrode 1708 (fig 17, para [0087]-[0088]) and a bottom electrode 1744 (fig 17, para [0087]-[0088]); 
a sidewall 1702 (fig 17, para [0086]) between the top electrode 1708 and the bottom electrode 1744 (fig 17), wherein the sidewall 1702 is configured to separate the top electrode 1702 and the bottom electrode 1744 by a gap 1730 (fig 17, para [0086]); and 
a high contact resistance part 1710 (fig 17, para [0050], [0086] & [0088], discloses piezoelectric materials of aluminum nitride or zinc oxide that are III-V and II-VI materials, respectively, which are disclosed by applicant as a high contact resistance part materials-see pg 13, para [53] of instant application) on one or both of a bottom side of the top electrode 1708 or a top side of the bottom electrode (fig 17, on bottom of 1708).
Re claim 2, Daneman discloses claim 1 as discussed above and further discloses the high contact resistance part 1710 comprises one or both of: 
a high contact resistance layer that spans substantially a width of the bottom side of the top electrode 1708 (fig 17, 1710 has a width that extends in the horizontally direction longer than 1708 or 1744); and 
a high contact resistance layer that spans substantially a width of the top side of the bottom electrode 1744 (fig 17, 1710 has a width that extends in the horizontally direction longer than 1708 or 1744).
Re claim 3, Daneman discloses claim 1 as discussed above and further discloses the high contact resistance part 1710 comprises a high contact resistance layer that spans one or both of: 
at least a portion of a width of the bottom side of the top electrode 1708 (fig 17, 1710 has a width that extends in the horizontally direction longer than 1708 or 1744); and 
at least a portion of a width of the top side of the bottom electrode 1744 (fig 17, 1710 has a width that extends in the horizontally direction longer than 1708 or 1744).
Re claim 10, Daneman discloses claim 1 as discussed above and further discloses the high contact resistance part 1710 comprises at least material from II-VI section of the periodic table (para [0050], zinc oxide).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Daneman in view of Ayoub et al. (US20150194560, “Ayoub”)
Re claim 12, Daneman discloses claim 1 as discussed above and further discloses the high contact resistance part 1710 is a piezoelectric material (para [0086]) and that other piezoelectric materials may be employed (para [0050]), but is silent with respect to the high contact resistance part comprises cadmium zinc telluride.
Ayoub discloses cadmium zinc telluride is a piezoelectric material (para [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the high contact resistance part of Daneman to comprise cadmium zinc telluride, as disclosed by Ayoub, in order to select a piezoelectric material for higher energy applications, as taught by Ayoub (para [0003]). Daneman discloses the piezoelectric material can be other piezoelectric material (para [0050]), so one in the art would look for different piezoelectric material for different applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azuma et al. (US20070057603) discloses at least claim 1 (fig 6, para [0039], discloses diaphragm material is made of GaAs & encloses top electrode 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834